DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Priority

Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement

The information disclosure statement (IDS) submitted on April 29, 2020 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6, 15, 24 and 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Colson (US 6,490,804).

With respect to claim 1, Colson discloses a tool for evaluating the connection condition of a mechanical fitting comprising a first component (2) shaped to facilitate its engagement with a fitting to be 5evaluated; and a second component (1) connected to, and moveable relative to, the first component; wherein a relative movement between the first and second components establishes a measurement between two surfaces of a fitting to be evaluated, said measurement being 10directly or indirectly indicative of one or more predetermined connection conditions (Column 2, lines 49 – 58).
  
Referring to claim 6, Colson sets forth a tool wherein the second component is rotatably connected to the first component about a rotation axis (See Figure 2). 
  
In regards to claim 15, Colson teaches a tool wherein visually perceptible indicia are provided on the second component for alignment with a reference feature of the first component so as to indicate said connection conditions (See Figure 1). 







Regarding claim 24, the method of evaluating the connection condition of a fitting comprising the steps of providing a tool; engaging the first component with the fitting to be evaluated proximate fixed and adjustable fitting parts thereof (Figure 3); effecting relative movement between the first and second components until respective surfaces thereof each contact surfaces of said fixed and adjustable fitting parts (Figures 2, 4, 5); and establishing a measurement between said surfaces of said fixed and adjustable fitting parts; wherein said measurement is directly or indirectly indicative of one or more predetermined connection conditions will be achieved by the regular operation of the tool disclosed by Colson.

With regards to claim 26, the method wherein said second component is provided with visually perceptible indicia and said measurement is discernible by virtue of the alignment of said indicia with a reference feature on the first component (Figure 1) will be achieved by the regular operation of the tool disclosed by Colson.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Colson (US 6,490,804).

Colson discloses a tool comprising an alignment plate (2) and a side plate (7) having a rectangular elongated shape.

Colson does not disclose the second component/side plate having the form of a disc as recited in claim 8.

Regarding the disc – shape second component: the use of a disc–shape on the second component, absent any criticality, is only considered to be obvious modifications of the shape or configuration of the second component shape disclosed by Colson as the courts have held that a change in shape or configuration, without any criticality, is within the level of skill in the art as the particular shape claimed by Applicant is nothing more than one of numerous shapes that a person having ordinary skill in the art will find obvious to provide using routine experimentation based on its suitability for the intended use of the invention. See In re Dailey, 149 USPQ 47 (CCPA 1976).

Allowable Subject Matter

Claims 2, 4, 9, 10, 12, 14, 17 – 20, 22, 25, 27 and 32 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references are considered relevant but fail to teach the combination as claimed:
Feldman et al. (US 10,976,145)
May (US 7,511,210)
Fortado Jr. (US 3,802,084)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YARITZA GUADALUPE-MCCALL whose telephone number is (571)272-2244. The examiner can normally be reached Mon -Thu, 8:00am - 6:00pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on (571) 272 - 2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


YARITZA GUADALUPE-MCCALL
Primary Examiner
Art Unit 2861
September 12, 2022



/YARITZA GUADALUPE-MCCALL/Primary Examiner, Art Unit 2861